THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

           The State, Respondent,

           v.

           Terry Williams, Petitioner.

           Appellate Case No. 2018-001365



      ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                      Appeal from Williamsburg County
                   R. Knox McMahon, Circuit Court Judge


                            Opinion No. 27967
                Heard October 30, 2019 – Filed May 13, 2020


                      REVERSED AND REMANDED


           Appellate Defender Kathrine Haggard Hudgins, of
           Columbia, for Petitioner.

           Attorney General Alan McCrory Wilson, Senior Assistant
           Deputy Attorney General Megan Harrigan Jameson, and
           Assistant Attorney General Mark Reynolds Farthing, all
           of Columbia; and Solicitor Ernest Adolphus Finney III, of
           Sumter, for Respondent.


JUSTICE JAMES: Terry Williams shot and killed Larry Moore (Victim) and shot
and wounded Reva McFadden. Williams was indicted for murder, assault and
battery of a high and aggravated nature (ABHAN), and possession of a weapon
during the commission of a violent crime. He maintained he acted in self-defense.
A jury convicted him of voluntary manslaughter (a lesser-included offense of
murder), ABHAN, and the weapon charge. The court of appeals affirmed. State v.
Williams, Op. No. 2018-UP-176 (S.C. Ct. App. filed May 2, 2018).

       We granted Williams a writ of certiorari to determine whether the court of
appeals erred in affirming the trial court's ruling allowing the State to impeach
McFadden on redirect examination with details of two previous instances of
domestic violence between Williams and McFadden. We hold the trial court erred
in allowing the State to elicit unfairly prejudicial details of the domestic violence
incidents. The error was not harmless; therefore, we reverse the court of appeals and
remand for a new trial.

                                         I.
       The shooting occurred shortly after midnight on November 10, 2013, in the
parking lot of Viola's Place, also known as "Celestine's," a bar in Williamsburg
County. Williams and McFadden had been together for fifteen years, were married
for the last five of those years, and have five children together. They had been
separated for approximately one year at the time of the shooting. Victim and
McFadden had been dating for approximately nine months. Evidence in the record
indicates Williams was still in love with McFadden and was upset over her growing
relationship with Victim.

      After the shooting, Williams fled the scene in his vehicle, parked it outside his
cousin's home, and hid in the woods for the rest of the night. He turned himself into
law enforcement later that day and was eventually indicted for murder, ABHAN,
and possession of a weapon during the commission of a violent crime.

    A. Pre-trial Immunity Hearing

      Williams moved for immunity pursuant to the Protection of Persons and
Property Act.1 His immunity hearing was held the day before his jury trial began.
Williams argued he was immune from prosecution under the stand-your-ground

1
 See S.C. Code Ann. §§ 16-11-410 to -450 (2015); § 16-11-450(A) ("A person who
uses deadly force as permitted by the provisions of this article or another applicable
provision of law is justified in using deadly force and is immune from criminal
prosecution and civil action for the use of deadly force . . . .").
provisions of subsection 16-11-440(C).2 Even though Williams does not appeal the
trial court's denial of immunity, McFadden's testimony from the immunity hearing
gives context to her trial testimony and the trial court's evidentiary rulings that are
the subject of this appeal.

        Williams called McFadden as a witness during the immunity hearing.3 She
testified that on the night of the shooting, she and Victim were inside the club
shooting pool and socializing. She testified Victim's mood darkened when Williams
entered the bar, ordered a drink, and walked back outside. McFadden asked Victim
what was wrong, and Victim responded he was "tired of [Williams] mean mugging."
According to McFadden, "mean mugging" means giving someone dirty looks.
McFadden told Victim to ignore Williams, but Victim told her he was going outside
to "see what [Williams] wants to do." McFadden begged Victim to stay inside the
bar, but Victim refused and walked outside. Moments later, McFadden followed
Victim outside into the parking area, where Victim was standing near the front of
Williams' vehicle, with Williams behind the open driver's door about ten feet away
from Victim. McFadden testified Victim was complaining angrily to Williams about
Williams looking at him, and in response, Williams was telling Victim "back up
man, just leave it alone, back up, back up." McFadden testified she attempted to
step in front of Victim and Williams started shooting.

       As defense counsel was questioning McFadden about the shooting, he asked
McFadden to describe Williams, and she replied, "[Williams] is a nice person, you
know, quiet person, real quiet person, a self-person, don't bother nobody really."
Since Williams had the burden of establishing the elements of self-defense (save the
duty to retreat) under subsection 16-11-440(C), defense counsel had to establish that
Williams was reasonably in fear for his life immediately before the shooting.
McFadden testified Victim was "very, very furious, very mad" at Williams. She also

2
 "A person who is not engaged in an unlawful activity and who is attacked in another
place where he has a right to be, including, but not limited to, his place of business,
has no duty to retreat and has the right to stand his ground and meet force with force,
including deadly force, if he reasonably believes it is necessary to prevent death or
great bodily injury to himself or another person or to prevent the commission of a
violent crime as defined in Section 16-1-60." S.C. Code Ann. § 16-11-440(C)
(2015).
3
 It is apparent from McFadden's testimony during both the immunity hearing and
during trial that her sympathies lay with Williams, as her testimony generally
supported Williams' claim of self-defense.
testified she had known Williams for fifteen years, knew how to gauge his emotions,
and that Williams seemed afraid for his life.

       On cross-examination by the State during the immunity hearing, after
McFadden acknowledged she described her husband on direct examination as quiet,
loving, and sweet, the State asked McFadden if Williams was the same man who (1)
pulled an AK-47 on her during an argument eleven months before the shooting and
(2) pulled a .22 caliber pistol on her during another argument six months before the
shooting. McFadden admitted those two incidents occurred and that she called the
police both times. The trial court denied Williams' motion for immunity, and the
case proceeded to trial the next day.

       After jury selection, Williams moved to exclude testimony concerning the two
incidents. Defense counsel stated, "I understand the State's position was potentially
that I may have opened the door [during the immunity hearing] when I asked the
witness about . . . the defendant's character, whether or not he has a character for
violence or anything of that nature. . . . I'm not planning on opening the door [in
front of the jury]. I tell you very candidly I'm not planning on doing that again."
The trial court instructed the State to request an in camera hearing prior to
introducing evidence of any other bad acts committed by Williams.

   B. Trial Testimony

       Since the burden of proof shifted to the State once the jury trial began,
McFadden was called as a prosecution witness during trial. Her description of the
events leading up to the shooting basically tracked her testimony during the
immunity hearing. McFadden testified that by the time she went outside after
Victim, Victim and Williams were already exchanging words by Williams' vehicle.
She testified several others were present at the time. Tabitha Greene was one of the
others present.

      Greene testified Victim and McFadden walked to McFadden's truck, walked
back inside the bar, and came back outside within moments. Greene testified Victim
walked over to Williams, stood in front of Williams with his arms crossed, and stared
at Williams, which prompted Williams to ask Victim, "[W]hat the f**k are you
looking at?" Greene testified Victim responded, "[T]hese are my f**king eyes, I can
look where I want to look." Greene testified Williams replied, "Okay," and then
dropped his head and walked away. Greene testified Victim then told McFadden
several times to go back inside the bar. Greene testified she went inside because she
was afraid there would be an altercation. Only Williams, Victim, and McFadden
remained outside.
       Returning to McFadden's testimony, McFadden testified Williams walked
towards his vehicle with Victim following him. McFadden testified Victim said to
Williams, "[W]hat you want to do, I'm tired of you, I'm tired of seeing you
everywhere I go, I'm tired, what you want to do[?]" McFadden testified Williams
stood next to his vehicle behind the open driver's door and responded, "[G]o on, back
up, just back up, don't come close to me, back up." McFadden testified she saw that
Williams had a gun, so she tried to step between the two men. She testified Williams
fired approximately ten shots and Victim fell to the ground. Williams fled the scene
in his vehicle, and McFadden drove Victim to the hospital. Victim did not survive.
An autopsy revealed Victim had been shot five times. McFadden was shot once in
her left foot.

      Under cross-examination by defense counsel, McFadden testified she had
known Williams for fifteen years and could tell when he was happy, sad, and scared.
She further testified under cross-examination:

      Q: Yesterday[, during the pre-trial immunity hearing,] I was very
      specific in the questions that I asked you, very specific, and I asked you,
      looking at your husband, knowing his face, knowing him for 15 years,
      how did he appear that night? What did you say yesterday when I asked
      that very specific question?

      A: I'm thinking that I said he, he was scared. I know he was scared;
      that's what I'm saying.

      Q: And that was just yesterday when I said ---

      A: Yes.

      Q: --- specifically asked you, that night ---

      A: Yes.

      Q: --- when [Victim] was in front of him ---

      A: Yes.

      Q: --- hands raised ---

      A: Yes.

      Q: --- [Williams] saying back away ---
      A: Yes.

      Q: I asked you, what was your husband's demeanor, the man you knew,
      how was he acting that day, was your husband afraid?

      A: He was scared.

      Q: He was scared. Tell me why he was scared based upon the person,
      you know, for 15 years knowing when he's happy, when he's sad, things
      of that nature.

      A: Because he, he really never been in a confrontation in his whole
      entire life with anyone in an argument. He tries to stay away from
      people 'cause he's scared, and that's why when I say he always take his
      gun because he be scared.

(emphasis added). McFadden's last response is the focal point of this appeal.

      During redirect examination by the State, McFadden confirmed her testimony
that Williams was not known to get into any confrontations. The State then
requested and was granted an in camera hearing, during which the State argued it
should be able to introduce evidence of the two prior incidents of domestic violence
between McFadden and Williams to impeach McFadden's testimony regarding
Williams' "propensity for or the lack of propensity [for] violence."

       The State argued to the trial court that the details of the two prior incidents
were admissible under Rule 404(b) of the South Carolina Rules of Evidence to
establish Williams' intent and to establish the shooting was not a mistake or an
accident. The State also argued Williams opened the door to introducing details of
the incidents pursuant to Rule 404(a)(1), SCRE. The State asserted defense counsel's
questions of McFadden were designed to elicit testimony about Williams' non-
confrontational character, McFadden's testimony in response to those questions
spoke to Williams' non-confrontational character, and the State should be allowed to
rebut this character evidence with evidence of Williams' confrontational character.

       In response, defense counsel agreed McFadden should not be allowed to
mislead the jury with her testimony that Williams had never been in a confrontation
with anyone. However, defense counsel argued his questions were not designed to
elicit a response from McFadden that Williams was peace-loving and non-
confrontational, and counsel asserted Williams would suffer unfair prejudice if the
State were allowed to introduce details of the two prior incidents to impeach
McFadden. Counsel argued the State's "questioning should be tailored just to
impeach [McFadden] for telling something that was not true."

      Our disposition of this appeal turns upon the trial court's ruling that defense
counsel's questions did not open the door to the State's introduction of contrary
character evidence. After having the court reporter play back the questions asked
by defense counsel and the answers given by McFadden, the trial court ruled defense
counsel's questions were not designed to elicit testimony from McFadden that
Williams was a non-confrontational person. Rather, the trial court ruled McFadden's
answers to the questions opened the door; explaining further, the trial court stated,
"[McFadden] can't have it both ways. She can't have [Williams] over there peaceful,
never having an argument with anyone, and come in here and testify before a jury
and mislead the jury that's the truth when she's been a victim otherwise." (emphasis
added).

       The trial court allowed the State to question McFadden about the details of
the prior domestic violence incidents for three reasons: (1) Rule 404(a)(1) permitted
detailed questioning on redirect to rebut McFadden's testimony that Williams was a
peaceful, non-confrontational person; (2) Rule 404(b) permitted questioning on
redirect to establish Williams' intent and to establish the shooting of Victim was not
a mistake or an accident; and (3) McFadden had given untrue testimony, and the
State should be allowed under Rule 607 to impeach McFadden by eliciting testimony
on redirect to establish she had not told the truth on cross-examination.

     When the trial court concluded its ruling, the jury returned, and the State
resumed redirect examination of McFadden:

      Q: Ms. McFadden, when we left off I asked you was it your sworn
      testimony that your husband was never known to get in any kind of
      confrontation with another person during his entire life in your response
      to me. Was that your testimony, correct?

      A: When I said that I was meaning with someone else otherwise me.

      Q: Oh, okay. So you want to clarify that again. We want to make
      further clarification.

      A: Can I?

      Q: Yeah. In fact, he got into a confrontation with you about six months
      before the shooting, right? Didn't your husband ----
      A: Most likely, we always stayed in confrontation, me and him.

       McFadden then confirmed the details of the two prior incidents, specifically
that Williams presented a firearm during both incidents and that McFadden called
the police for assistance. Williams again objected and again argued the State's
redirect examination of McFadden about the prior incidents should have ceased after
McFadden's testimony clarified that Williams had never been in any confrontations
with people other than her. The trial court overruled Williams' objection. The jury
found Williams not guilty of murder but found him guilty of voluntary manslaughter,
ABHAN, and possession of a weapon during the commission of a violent crime.

       Williams appealed, and the court of appeals affirmed. State v. Williams, Op.
No. 2018-UP-176 (S.C. Ct. App. filed May 2, 2018). The court of appeals held the
trial court did not abuse its discretion in allowing the State to question McFadden
about the two prior domestic violence incidents pursuant to Rule 404(a)(1). We
granted Williams a writ of certiorari to review the court of appeals' decision.

                                        II.

       The trial court ruled the details of the two prior domestic violence incidents
were admissible under Rule 404(a)(1), Rule 404(b), and Rule 607. Williams argues
this was reversible error. The trial court conducted only a cursory analysis of Rule
404(b), and it is apparent the trial court primarily based its ruling upon Rule
404(a)(1) and Rule 607. In fact, the State has not advanced any argument on Rule
404(b)'s applicability and acknowledges in its brief to this Court that the trial court
did not base its ruling on Rule 404(b). Therefore, we will limit our discussion to the
applicability of Rule 404(a)(1) and Rule 607 to this case, and we will review the
importance of proportionality and Rule 403 to a proper analysis of the admissibility
of the details of the prior domestic violence incidents.

   A. Rule 404(a)(1), SCRE

      Rule 404(a)(1) provides:

      (a) Character Evidence Generally. Evidence of a person's character
      or a trait of character is not admissible for the purpose of proving action
      in conformity therewith on a particular occasion, except:

      (1) Character of Accused. Evidence of a pertinent trait of character
      offered by an accused, or by the prosecution to rebut the same[.]
       Plainly, before the State may rebut evidence of a character trait of the accused,
the accused must first offer evidence of that character trait into the trial. The rule
does not allow rebuttal character evidence from the State when a witness other than
the accused gratuitously testifies about a character trait of the accused. Here, in
ruling Williams' questions of McFadden were not designed to elicit a response from
McFadden about a character trait of Williams—that Williams was peaceful and non-
confrontational—the trial court ruled the witness, not the accused, placed a trait of
Williams' character in issue.

       As noted, the trial court ruled defense counsel's questions of McFadden were
not designed to elicit testimony of Williams' peaceful and non-confrontational
character. The State disagrees with the trial court and argues evidence of Williams'
confrontational nature and his propensity to brandish a firearm were fair game
because defense counsel's questions were designed to elicit a response from
McFadden that Williams was peaceful and non-confrontational. In other words, the
State claims defense counsel opened the door to rebuttal character evidence. "It is
firmly established that otherwise inadmissible evidence may be properly admitted
when opposing counsel opens the door to that evidence." Bowman v. State, 422 S.C.
19, 40, 809 S.E.2d 232, 243 (2018) (quoting State v. Page, 378 S.C. 476, 482, 663
S.E.2d 357, 360 (Ct. App. 2008)). Although evidence of a defendant's character is
not generally admissible to prove his propensity to act accordingly, "when the
accused offers evidence of his good character regarding specific character traits
relevant to the crime charged, the solicitor has the right to cross-examine him as to
particular bad acts or conduct." State v. Young, 378 S.C. 101, 106, 661 S.E.2d 387,
389 (2008).

       "The admission or exclusion of evidence is left to the sound discretion of the
trial judge, whose decision will not be reversed on appeal absent an abuse of
discretion." State v. Saltz, 346 S.C. 114, 121, 551 S.E.2d 240, 244 (2001). "An
abuse of discretion occurs when the trial court's ruling is based on an error of law[.]"
State v. McDonald, 343 S.C. 319, 325, 540 S.E.2d 464, 467 (2000) (quoting Clark
v. Cantrell, 339 S.C. 369, 389, 529 S.E.2d 528, 539 (2000)). Before we reach the
question of whether the trial court abused its discretion in allowing evidence of the
details of the prior incidents under Rule 404(a)(1), we must first determine whether
the trial court abused its discretion in concluding defense counsel's questions were
not designed to elicit evidence of Williams' peaceful and non-confrontational
character. If we conclude the trial court did not abuse its discretion in this regard,
we have no choice but to rule the trial court committed an error of law in invoking
Rule 404(a)(1) as a basis for allowing the introduction of the details of the prior
incidents.
        To repeat, during the immunity hearing, defense counsel asked McFadden to
generally describe Williams, and McFadden responded that Williams was "nice,"
"quiet," and did not bother anyone. This loosely-worded question and McFadden's
answer to it opened the door for the State to provide at least some rebuttal evidence
of Williams' confrontational character during the immunity hearing. When the jury
trial began the next day, defense counsel acknowledged to the trial court that he may
have opened the door to character evidence during the immunity hearing, but he was
adamant he would not open the door during trial. During trial, defense counsel
elicited testimony from McFadden that it appeared to her that Williams was in fear
of death at the hand of Victim. Then the following exchange occurred:

      Q: He was scared. Tell me why he was scared based upon the person,
      you know, for 15 years knowing when he's happy, when he's sad, things
      of that nature.

      A: Because he, he really never been in a confrontation in his whole
      entire life with anyone in an argument. He tries to stay away from
      people 'cause he's scared, and that's why when I say he always take his
      gun because he be scared.

      We hold the trial court did not abuse its discretion in ruling Williams did not
open the door to evidence of his confrontational character or his propensity to
brandish a firearm when in a confrontation. That ruling removed Rule 404(a)(1)
from the evidentiary equation; therefore, the trial court committed an error of law in
relying upon Rule 404(a)(1) to allow the State to introduce evidence of Williams'
confrontational character.

   B. Rule 607, SCRE

      The trial court also cited Rule 607 as a basis for allowing the introduction of
the details of the prior incidents between Williams and McFadden. Rule 607
provides, "The credibility of a witness may be attacked by any party, including the
party calling the witness." One obvious way to impeach a witness is to elicit
testimony from that witness that establishes she previously gave false or misleading
testimony on the same subject matter. McFadden's testimony that Williams had
"never been in a confrontation in his whole entire life with anyone in an argument"
was not true, for Williams had been in two confrontations with McFadden just eleven
months and six months before the shooting. Williams rightly concedes the State
should have been allowed to elicit testimony from McFadden to establish her prior
testimony was not true. Williams argues the trial court instead allowed the State to
go far beyond that point and introduce inadmissible propensity evidence. The
question becomes how far the trial court should have allowed the impeachment to
go. Rule 403 provides the framework for answering that question.

   C. Rule 403, SCRE

       The concept behind Rule 403 is clear: if the probative value of the evidence
sought to be admitted "is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury, or by considerations of undue delay,
waste of time, or needless presentation of cumulative evidence," the trial court, upon
proper objection, may exclude the evidence. See Rule 403, SCRE. The Rule 403
concern most often invoked is "the danger of unfair prejudice." In the context of
Rule 403, "[e]vidence is unfairly prejudicial if it has an undue tendency to suggest a
decision on an improper basis, such as an emotional one." State v. Wilson, 345 S.C.
1, 7, 545 S.E.2d 827, 830 (2001).

       Whether the subject is contrary character trait evidence under Rule 404(a)(1)
or impeachment of a witness under Rule 607, Rule 403 requires the evidence offered
to be proportional to the evidence that gave rise to its admissibility. We have
guarded against "thinly-veiled attempt[s] to show propensity" initiated under the
guise of an attempt at impeachment. See Young, 378 S.C. at 106, 661 S.E.2d at 390;
State v. Heyward, 426 S.C. 630, 637, 828 S.E.2d 592, 595 (2019). We have
emphasized proportionality in "opening-the-door" settings as well. See Bowman,
422 S.C. at 40, 809 S.E.2d at 243-44 ("Once the defendant opens the door, the
solicitor's invited response is appropriate so long as it does not unfairly prejudice the
defendant." (quoting Ellenburg v. State, 367 S.C. 66, 69, 625 S.E.2d 224, 226
(2006))); Heyward, 426 S.C. at 637, 828 S.E.2d at 595 ("Testimony in response must
be 'proportional and confined to the topics to which counsel had opened the door.'"
(quoting Bowman, 422 S.C. at 42, 809 S.E.2d at 244)); see also State v. Robertson,
205 A.3d 995, 1004 (Md. 2019) ("The doctrine of opening the door has limitations.
It allows for the introduction of otherwise inadmissible evidence, but only to the
extent necessary to remove any unfair prejudice that might have ensued from the
original evidence." (quoting Little v. Schneider, 73 A.3d 1074, 1082 (Md. 2013)));
Khan v. State, 74 A.3d 844, 856 (Md. Ct. Spec. App. 2013) ("While the proverbial
door was opened to the disputed testimony, it remained for the trial court to balance
its probative value against its prejudicial nature . . . .").

       When the State initially challenged McFadden about her untruthful testimony
that Williams had never been in a confrontation in his entire life, McFadden tried to
qualify her testimony and stated, "[w]hen I said that I was meaning with someone
else otherwise me." She further tried to qualify her testimony by stating, "[W]e
always stayed in confrontation, me and him."
        Williams argues that at this point, no further impeachment of McFadden was
warranted because McFadden had admitted her testimony on cross-examination was
not true. Williams claims the trial court abused its discretion in allowing the State
to elicit the details of the two domestic violence incidents, especially the details that
Williams presented a firearm on both occasions and that McFadden called the police
on both occasions. Williams argues any probative value of these details was
substantially outweighed by the danger of unfair prejudice, as Williams was standing
trial for shooting two people. We agree. We question whether these details had any
probative value in this case, and we hold the introduction of these details had "an
undue tendency to suggest a decision on an improper basis." Wilson, 345 S.C. at 7,
545 S.E.2d at 830.

      The trial court properly allowed the State to ask McFadden if she had been
involved in two prior confrontations with Williams, as this would impeach her
previous testimony that Williams had never been in any confrontations with anyone.
However, the trial court erred in allowing the State to elicit the details of the
incidents, primarily that Williams presented a firearm and that police were called.

                                        III.

       We also hold the erroneous introduction of evidence of these details of the
prior incidents was not harmless. Evidence of Williams' guilt was certainly not
overwhelming. The severity of the unfair prejudice was amplified because the
indicted offenses centered upon Williams' use of a firearm to kill one person and
wound another. The inadmissible details of the prior incidents amounted to
extremely prejudicial propensity evidence, which likely eroded Williams' theory of
self-defense and likely influenced the jury to base its verdict on improper
considerations.

      We reverse Williams' convictions and remand for a new trial on the charges
of voluntary manslaughter, ABHAN, and possession of a weapon during the
commission of a violent crime.

REVERSED AND REMANDED.

BEATTY, C.J., KITTREDGE, HEARN and FEW, JJ., concur.